Title: To George Washington from Jacob Gerhard Diriks, 21 May 1781
From: Diriks, Jacob Gerhard
To: Washington, George


                        
                            Sir
                            Philadelphia May 21st 1781
                        
                        I can not neglect to acquaint Your Excellency that in Consequence of the Present war between my native
                            Country and England, I have at last got my bussiness settled in Congress, and obtained permission to return home to
                            Holland, in about two days I Expect to embark on board of the french frigate the Harmoine, Commanded by the Chevalier La
                            Touche, bound to Newport in order to take a passage from there to Europe.
                        if your Excellency have any Commands shall be happy to Execute it; the Bearer Mr Erkelens a gentleman from
                            Holland has promised me, if your Excell: please to send any letters to see the same forwarded to Newport.
                        May the happy period soon arrive which will afford me the pleasure of congratulating these United States and
                            my Country upon a firm and lasting alliance. Recommanding your Excellency in the protexter of Divine Providence, and have
                            the honor to be with the Greatest Respect; Sir Your Excellency Most obedt and Humble Servant
                        
                            J:G: Diriks

                        
                    